Citation Nr: 0807143	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory 
condition/adenocarcinoma, to include as secondary to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1952 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In April 2006, a video conference hearing was held before the 
undersigned.  In February 2008, the veteran's request to 
advance his case on the Board's docket was granted.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for a respiratory problem, 
specifically adenocarcinoma, in April 2004.  The veteran 
stated that his respiratory problems were the result of 
asbestos exposure while serving in the U.S. Navy.  

The veteran's claim was denied in an October 2004 rating 
decision, as his service medical records were negative for 
any complaints, treatment, or diagnosis of any pulmonary 
disorder, and, as a cook, the RO determined that asbestos 
exposure was unlikely.  A September 2005 statement of the 
case, citing a lack of evidence of asbestosis in radiographs 
of record, upheld the prior denial.

However, numerous private medical reports, including a 
January 2005 report from Kentuckiana Cancer Institute, a 
February 2004 report from a different physician at the same 
facility, and a February 2004 letter from Dr. F.R.R., M.D., 
cited a possible etiological connection linking the veteran's 
exposure to asbestos in service to his current diagnosis of 
adenocarcinoma.  Although each report noted the veteran's 
long history of cigarette smoking, each physician noted that 
a correlation could exist between asbestos exposure and the 
veteran's condition.

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (the Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations. 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993). However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos. Id. The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This 
has now been reclassified in a revision to the Manual at M21- 
1MR, Part IV, Subpart ii, Chapter 2, Section C.) See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors. The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  However, asbestos fibers may also 
produce mesotheliomas of pleura and lung cancer. Persons with 
asbestos exposure have an increased incidence of, among other 
things, lung cancer. The risk of developing bronchial cancer 
is increased in current cigarette smokers who have had 
asbestos exposure. Mesotheliomas are not associated with 
cigarette smoking. Lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi. 

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  In this case, the record includes several 
diagnostic tests the veteran has undergone, including a PET 
scan, and the pathology results from his lung surgery.  None 
of these records indicate findings consistent with asbestos 
exposure were found.  However, pursuant to VA's duty to 
assist, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4)(i).  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the United States Court of Appeals for 
Veterans Claims (Court) noted that the third prong of 
38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishing a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).  Based on the medical opinions discussed above, the 
Board finds that an opinion must be obtained as to whether 
the veteran's condition is the result of exposure to 
asbestos.  The examiner should provide a rationale for any 
opinion expressed, and the opinion should address the 
statements put forth by the veteran's private physicians.

Further, the Board notes that the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) in January 1991.  However, the veteran's SSA records 
are not currently associated with the claims file.  VA has a 
statutory duty to obtain his SSA records.  38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  Therefore, these records should 
be obtained on remand.  See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of their decision 
regarding the veteran's claim for Social 
Security disability benefits, as well as the 
medical records relied upon in that decision.  

2.  After receiving the above SSA records, 
forward the veteran's claims file to a pulmonary 
examiner for an opinion as to whether the 
veteran's pulmonary condition/cancer was as 
likely as not the result of exposure to asbestos 
while serving on active duty.  The claims file 
must be made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was reviewed.  If 
the examiner determines physical evaluation of 
the veteran or further diagnostic testing must 
be done to provide the opinion, this should be 
scheduled.  

After reviewing the file, including the results 
of prior diagnostic tests, the pathology results 
following the veteran's lung surgery, etc., the 
examiner should indicate whether it is as likely 
as not that the veteran's lung condition/cancer 
is due to asbestos exposure. The term "at least 
as likely as not" does not mean within the 
realm of medical possibility, but rather that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

A rationale for any opinion expressed should be 
provided, to include a discussion of the private 
medical opinions within the veteran's claims 
file.

3.  Thereafter, the RO should re-adjudicate the 
issue on appeal.  If 
the benefit sought is not granted, the veteran and 
his representative 
should be furnished with a supplemental statement 
of the case 
and afforded an opportunity to respond before the 
record is 
returned to the Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

